GUNN, Presiding Judge.
This appeal is from the judgment of the St. Louis County Circuit Court in a dissolution proceeding. Petitioner-appellant husband makes no complaint of the trial court’s finding that the marriage between him and the respondent-wife was irretrievably broken and, hence, dissolved. The substance of this appeal is that there was no substantial evidence to support the following: the award of maintenance to the wife; the manner of distribution of the marital property; the award of wife’s attorney’s fees; the award of primary custody of the children to the wife; the award of child support.
We have read and considered the entire record on review. We find that the judgment of the trial court is reviewable under Rule 73.01 and is supported by substantial evidence, is not against the weight of the evidence and no error of law appears. An extended opinion would have no preceden-tial value. Therefore, the judgment of the trial court is affirmed. Bohnert v. Bohnert, 599 S.W.2d 46 (Mo.App. E. Dist., 1980); Rule 84.16(b).
Judgment affirmed.
STEPHAN and PUDLOWSKI, JJ., concur.